Mr. Chief Justice Shepard
delivered the opinion of the Court:
The subject-matter of invention is an electrical signaling system in which a signal having an electro-magnetic interrupter device is placed in series with a circuit closer, in a principal circuit across high power direct current mains. It is for using a relatively high voltage current for ringing the bells in street cars for signals to the motorman.
The applicant, James E. McElroy, has appealed from the final rejection of the three following claims:
“1. The combination with high power direct current mains such as those of a trolley circuit, of a high value substantially noninductive resistance, a circuit closer, and a signal having *94an electro-magnetic interrupter device, all in series in a principal circuit across said mains.
“2. An electric signaling system comprising in combination with high power direct current mains such as those of trolley car operating circuit, a conductor across said mains, including a switch, a suitably wound circuit interrupting trembler signal, and a noninductive high resistance of such value as to substantially suppress the arc of rupture, said' elements being in series in the principal circuit so that the entire current flow of said conductor passes through the signal.
“3. The combination with high power direct current mains, ,of a principal circuit across said mains, including the following instrumentalities in series, to wit: a high value resistance, adapted to pass an actuating current of negligible heating -and inductive effect, a circuit closer, and a signal having an electric magnetic interrupter device whose winding is multiplied in inverse ration to the value of said actuating current.”
The rejection was for want of patentable novelty, in view of the state of the art, and references were made to other patents and publications showing this.
The question was carefully considered by the successive tribunals of the Patent Office. The able argument on behalf of appellant has not convinced us of error in their conclusions. The grounds of objection are fully and ably stated in the several decisions referred to, and we could add nothing, to them by further discussion.
The decision will be affirmed, and the clerk will certify this decision to the Commissioner of Patents. Affirmed.